Case 1:18-cr-00457-AJT Document 262-2 Filed 07/05/19 Page 1 of 7 PageID# 2687




                       EXHIBIT B
Case 1:18-cr-00457-AJT Document 262-2 Filed 07/05/19 Page 2 of 7 PageID# 2688
           Case l:17-cr-00232-EGS Document 4 Filed 12/01/17 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                                                                          filed
                                FOR THE DISTRICT OF COLUMBIA                                        0 I 2017

      UNITED STATES OF AMERICA                         Criminal No.


                   V.                                  Violation: 18 U.S.C.§ 1001 (False
                                                       Statements)
      MICHAEL T. FLYNN,

                                     Defendant.




                                  STATEMENT OF THE OFFENSE


            Pursuant to Federal Rule of Criminal Procedure 11,the United States of America and the

    defendant, MICHAEL T. FLYNN,stipulate and agree that the following facts are true and

    accurate. These facts do not constitute all of the facts known to the parties concerning the

    charged offense; they are being submitted to demonstrate that sufficient facts exist that the

    defendant committed the offense to which he is pleading guilty.

            1.     The defendant, MICHAEL T. FLYNN,who served as a surrogate and national

    security advisor for the presidential campaign ofDonald J. Trump("Campaign*'), as a senior

    member of President-Elect Trump's Transition Team ("Presidential Transition Team"), and as

    the National Security Advisor to President Trump, made materially false statements and

    omissions during an interview with the Federal Bureau of Investigation("FBI")on January 24,

    2017,in Washington, D.C. At the time of the interview, the FBI had an open investigation into

    the Govemment of Russia's("Russia")efforts to interfere in the 2016 presidential election,

    including the nature ofany links between individuals associated with the Campaign and Russia,

    and whether there was any coordination between the Campaign and Russia's efforts.

           2.      FLYNN's false statements and omissions impeded and otherwise had a material

    impact on the FBI's ongoing investigation into the existence of any links or coordination
Case 1:18-cr-00457-AJT Document 262-2 Filed 07/05/19 Page 3 of 7 PageID# 2689
           Case l:17-cr-00232-EGS Document 4 Filed 12/01/17 Page 2 of 6




      between individuals associated with the Campaign and Russia's efforts to interfere with the 2016

      presidential election.

             False Statements Regarding FLYNN's Request to the Russian Ambassador that Russia
             Refrainfrom Escalating the Situation in Response to U.S. Sanctions against Russia

             3.      On or about January 24,2017, FLYNN agreed to be interviewed by agents from

     the FBI("January 24 voluntary interview"). During the interview, FLYNN falsely stated that he

     did not ask Russia's Ambassador to the United States("Russian Ambassador")to refrain from

     escalating the situation in response to sanctions that the United States had imposed against

     Russia. FLYNN also falsely stated that he did not remember a follow-up conversation in which

     the Russian Ambassador stated that Russia had chosen to moderate its response to those

     sanctions as a result of FLYNN's request. In truth and in fact, however, FLYNN then and there

     knew that the following had occurred:

                     a.        On or about December 28,2016, then-President Barack Obama signed

                               Executive Order 13757, which was to take effect the following day. The

                               executive order announced sanctions against Russia in response to that

                               government's actions intended to interfere with the 2016 presidential

                               election ("U.S. Sanctions").

                     b.        On or about December 28,2016,the Russian Ambassador contacted

                               FLYNN.

                    c.         On or about December 29, 2016, FLYNN called a senior official ofthe

                               Presidential Transition Team ("PTT official"), who was with other senior

                           -members ofthe Presidential Transition Team at the Mar-a-Lago resort in

                               Palm Beach, Florida,to discuss what, if anything, to communicate to the

                               Russian Ambassador about tlie U.S. Sanctions. On that call,FLYNN and
Case 1:18-cr-00457-AJT Document 262-2 Filed 07/05/19 Page 4 of 7 PageID# 2690
         Case l:17-cr-00232-EGS Document 4 Filed 12/01/17 Page 3 of 6




                     the PTT official discussed the U.S. Sanctions, including the potential

                     impact ofthose sanctions on the incoming administration's foreign policy

                    goals. The PTT official and FLYNN also discussed that the members of

                    the Presidential Transition Team at Mar-a-Lago did not want Russia to

                    escalate the situation.

               d.   Immediately after his phone call with the PTT official, FLYNN called the

                    Russian Ambassador and requested that Russia not escalate the situation

                    and only respond to the U.S. Sanctions in a reciprocal manner.

               e.   Shortly after his phone call with the Russian Ambassador,FLYNN spoke

                    with the PTT official to report on the substance of his call with the

                    Russian Ambassador,including their discussion ofthe U.S. Sanctions.

               f.   On or about December 30,2016, Russian President Vladimir Putin

                    released a statement indicating that Russia would not take retaliatory

                    measures in response to the U.S. Sanctions at that time.

               g.   On or about December 31,2016, the Russian Ambassador called FLYNN

                    and informed him that Russia had chosen not to retaliate in response to

                    FLYNN's request.

              h.    After his phone call with the Russian Ambassador, FLYNN spoke with

                    senior members ofthe Presidential Transition Team about FLYNN's

                    conversations with the Russian Ambassador regarding the U.S. Sanctions

                    and Russia's decision not to escalate the situation.
Case 1:18-cr-00457-AJT Document 262-2 Filed 07/05/19 Page 5 of 7 PageID# 2691
          Case l:17-cr-00232-EGS Document 4 Filed 12/01/17 Page 4 of 6




             False Statements Regarding FLYNN's Request that Foreign Officials Vote Against or
             Delay a United Nations Seciaity Council Resolution

             4.     During the January 24 voluntary interview, FLYNN made additional false

      statements about calls he made to Russia and several other countries regarding a resolution

      submitted by Egypt to the United Nations Security Council on December 21,2016. Specifically

     FLYNN falsely stated that he only asked the countries' positions on the vote, and that he did not

     request that any ofthe countries take any particular action on the resolution. FLYNN also

     falsely stated that the Russian Ambassador never described to him Russia's response to

     FLYNN's request regarding the resolution. In truth and in fact, however,FLYNN then and there

     knew that the following had occurred:

                    a.      On or about December 21,2016, Egypt submitted a resolution to the

                            United Nations Security Council on the issue of Israeli settlements

                           ("resolution"). The United Nations Security Council was scheduled to

                           vote on the resolution the following day.

                    b.     On or about December 22,2016,a very senior member ofthe Presidential

                           Transition Team directed FLYNN to contact officials from foreign

                           governments, including Russia,to learn where each government stood on

                           the resolution and to influence those governments to delay the vote or

                           defeat the resolution.

                    c.     On or about December 22,2016,FLYNN contacted the Russian

                           Ambassador about the pending vote. FLYNN informed the Russian

                           Ambassador about the incoming administration's opposition to the

                           resolution, and requested that Russia vote against or delay the resolution.
Case 1:18-cr-00457-AJT Document 262-2 Filed 07/05/19 Page 6 of 7 PageID# 2692
           Case l:17-cr-00232-EGS Document 4 Filed 12/01/17 Page 5 of 6




                    d.     On or about December 23,2016,FLYNN again spoke with the Russian

                           Ambassador, who informed FLYNN that if it came to a vote Russia would

                           not vote against the resolution.

            Other False Statements Regarding FLYNN's Contacts with Foreign Governments

            5.     On March 7,2017,FLYNN filed multiple documents with the Department of

     Justice pursuant to the Foreign Agents Registration Act("FARA")pertaining to a project

     performed by him and his company,the Flynn Intel Group,Inc.("FIG"),for the principal benefit

     ofthe Republic ofTurkey('Turkey project"). In the FARA filings, FLYNN made materially

     false statements and omissions, including by falsely stating that(a)FIG did not know whether or

    the extent to which the Republic ofTurkey was involved in the Turkey project,(b)the Turkey

     project was focused on improving U.S. business organizations' confidence regarding doing

     business in Turkey,and(c)an op-ed by FLYNN published in The Hill on November 8,2016,

    was written at his own initiative; and by omitting that officials from the Republic ofTurkey

    provided supervision and direction over the Turkey project.



                                                         ROBERT S. MUELLER,III
                                                         Social Coupsct

                                                 By:
                                                              idon
                                                        Zainab N. Ahmad
                                                        Senior Assistant Special Counsels
                                                        The Special Counsel's Office
Case 1:18-cr-00457-AJT Document 262-2 Filed 07/05/19 Page 7 of 7 PageID# 2693
          Case l:17-cr-00232-EGS Document 4 Filed 12/01/17 Page 6 of 6




                                      DEFENDANT'S ACCEPTANCE

              The preceding statement is a summary, made for the purpose of providing the Court with
      a factual basis for my guilty plea to the charge against me. It does not include all ofthe facts
      known to me regarding this offense. I make this statement knowingly and voluntarily and
      because I am,in fact, guilty ofthe crime charged. No threats have been made to me nor am I
      under the influence of anything that could impede my ability to understand this Statement of the
      Offense fully.

             I have read every word ofthis Statement ofthe Offense, or have had it read to me.
     Pursuant to Federal Rule of Criminal Procedure 11, after consulting with my attorneys, I agree
     and stipulate to this Statement ofthe Offense, and declare under penalty of perjury that it is true
     and correct.




     Date     i\/^t /i?-
                                           Michael T.E
                                           Defend;




                                 ATTORNEYS' ACKNOWLEDGMENT


            I have read this Statement ofthe Offense, and have reviewed it with my client fully. I
     concur in my client's desire to adopt and stipulate to this Statement ofthe Offense as true and
     accurate.




     Date:
              1/       )\^
                                           Robert K. Kelner
                                           Attorney for Defendant



                                           Stephen P. Anthofiy
                                           Attorney for Defendant
